




Exhibit 10.5
CDK GLOBAL, INC. 2014 OMNIBUS AWARD PLAN
FORM OF PERFORMANCE STOCK UNIT AWARD AGREEMENT
CDK GLOBAL, INC. (the “Company”), pursuant to the 2014 Omnibus Award Plan (the
“Plan”), hereby irrevocably grants you (“Participant”), on XXXX XX, 20__ (the
“Grant Date”), a Performance Stock Unit Award (the “Award”) of forfeitable
performance stock units of the Company (“PSUs”), each PSU representing the right
to receive one share of the Company’s common stock, par value $0.01 per share
(“Common Stock”), subject to the restrictions, terms and conditions herein.
WHEREAS, Participant has been selected as a participant in the three-year
performance stock unit program of the Company covering the Company’s 20XX, 20XX
and 20XX fiscal years, as described in the letter previously provided to
Participant (the “PSU Award Letter”); and
WHEREAS, the Board of Directors of the Company has determined that it would be
in the best interests of the Company and its stockholders to grant the award
provided for herein to Participant, on the terms and conditions described in
this Performance Stock Unit Award Agreement (this “Agreement”).
NOW, THEREFORE, for and in consideration of the promises and the covenants of
the parties contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto, for themselves, and their permitted successors and assigns,
hereby agree as follows:
1.
Terms and Conditions.

(a)
Award. Subject to the other terms and conditions contained in this Agreement,
the actual number of PSUs that are earned, if any, pursuant to the terms and
conditions of the Award will be determined by the Company (the “Total Award”)
and shall be computed in accordance with Section 3 below, as a percentage of the
sum of (i) the Target Number of PSUs set forth in the PSU Award Letter (the
“Target Award”) plus (ii) any Dividend Equivalent PSUs (as defined below). The
Total Award shall be a whole number of PSUs only.

(b)
Performance Period; Measurement Period. Subject to the other terms and
conditions contained in this Agreement, the performance period for the Award
commenced on XXXX XX, 20XX and shall terminate on XXXX XX, 20XX (the
“Performance Period”). During the Performance Period there will be three (3)
separate measurement periods of the Company’s performance based on XXXX for each
of the Company’s fiscal years in the Performance Period (each such fiscal year,
a “Measurement Period”).

(c)
Dividend Equivalents. Until shares of Common Stock are delivered to Participant
in respect of the settlement of the Award, at no time shall Participant be
deemed for any purpose to be the owner of shares of Common Stock in connection
with the Award and Participant shall have no right to dividends in respect of
the Award; provided, however, that each time the Company pays a dividend with
respect to a share of Common Stock during the period from the Grant Date to the
Payout Date (as defined below), Participant shall be credited with an additional
number of PSUs (the “Dividend Equivalent PSUs”) equal to (i) the quotient
obtained by dividing the amount of such dividend by the Fair Market Value (as
defined in the Plan) of a share of Common Stock on such date, multiplied by (ii)
the Total Award.




--------------------------------------------------------------------------------




(d)
Settlement. For Participants whose home country is the United States, subject to
the other terms and conditions contained in this Agreement, the Company shall
settle the Award by causing one share of Common Stock for each PSU in the Total
Award that is outstanding (and not previously forfeited) as of the Payout Date
to be registered in the name of Participant and held in book-entry form on the
Payout Date. For Participants whose home country is not the United States,
subject to the other terms and conditions contained in this Agreement, the
Company shall settle the Award by the payment to the Participant in cash
(without interest) of an amount equal to the Fair Market Value of the PSUs (the
U.S. dollar value of Participant’s PSUs will be converted into Participant’s
local currency using the exchange rate determined by the Company) on the Payout
Date subject to applicable withholding.

2.
Forfeiture of PSUs.

(a)
Termination of Employment Generally. Except as otherwise determined by the
Company in its sole discretion or as provided in Section 2(b) below, all PSUs
and Dividend Equivalent PSUs shall be forfeited without consideration to
Participant upon Participant’s termination of employment with the Company or its
Affiliates for any reason (and Participant shall forfeit any rights to receive
shares of Common Stock or cash in respect of the Award).

(b)
Termination After XXXX XX, 20XX due to Death, Disability or Retirement. In the
event that after completion of the first Measurement Period in the Performance
Period, Participant’s employment with the Company is terminated due to death,
Disability (as defined in the Plan) or retirement (defined for purposes of this
Agreement as voluntary termination of employment at or after age 65, or age 55
with 10 years of service with the Company or its Affiliates), Participant shall
be entitled to receive a pro-rata portion of the Award determined in accordance
with Section 3. For the avoidance of doubt, if a Participant’s employment is
terminated prior to XXXX XX, 20XX, the Award and any rights to receive shares of
Common Stock, cash and Dividend Equivalent PSUs with respect thereto, will be
forfeited without consideration.

3.
Performance Determinations.

(a)
Prior to or during each Measurement Period, the Company will adopt a schedule
setting forth for such Measurement Period XXXX. Following completion of the
Performance Period (or, if Participant’s employment has terminated after the
first Measurement Period within the Performance Period due to death or
Disability, as soon as administratively feasible (in the Committee’s sole
discretion) following such termination), the Company will determine the Total
Award, calculated as the number (rounded down to the nearest whole PSU) equal to
the product of (i) the Target Award plus any Dividend Equivalent PSUs and (ii)
the Final Payout Percentage; provided, that if Participant’s employment has
terminated in the manner described in Section 2(b), the Total Award shall be
calculated as the number (rounded down to the nearest whole PSU) equal to the
product of (i) the Target Award plus any Dividend Equivalent PSUs, (ii) the
Final Payout Percentage, and (iii) the Pro-Rata Percentage.

(b)
In the event of a Change in Control:

(i)
if the Award is not continued, substituted or assumed (in accordance with
Section 12 of the Plan) in a manner such that the securities underlying the
Award following the Change in Control are traded on a “liquid market” (i.e., the
Nasdaq Global Market, the New York Stock Exchange or a comparable international
market in which the Participant is able to readily and without administrative
complexity sell shares


2

--------------------------------------------------------------------------------




underlying the award, as reasonably determined by the Board) (a “Permitted
Assumption”), then the Award shall become fully vested and the Payout Date shall
be immediately prior to the Change in Control, with the performance goals deemed
satisfied at the target level; or
(ii)
if the Award is subject to a Permitted Assumption in connection with the Change
in Control, then the performance goals shall be deemed satisfied at the target
level, and the service requirement shall continue in accordance with, and
subject to, the terms of the award.

(c)
For purposes of this Agreement:

(i)
“Final Payout Percentage” is a number, expressed as a percentage, equal to the
sum of each Yearly Performance Percentage during the Performance Period, divided
by 3; provided, however, that if the Company’s total shareholder return (“TSR”)
for the Performance Period is not positive, then the Final Payout Percentage
shall not exceed 100% (the “TSR Cap”); provided, further, that the TSR Cap shall
not apply to any Participant whose employment terminates due to death or
Disability prior to completion of the Performance Period.

(ii)
“Payout Date” shall be:

•
XXXX XX, 20XX or as soon as administratively feasible (but not later than 60
days) thereafter if Participant remains employed with the Company or its
Affiliates until the end of the Performance Period;

•
XXXX XX, 20XX or as soon as administratively feasible (but not later than 60
days) thereafter if Participant’s employment with the Company and its Affiliates
terminates due to retirement after completion of the first Measurement Period in
the Performance Period; provided that if Participant subsequently dies or
becomes Disabled during the Performance Period, the Payout Date shall be as soon
as administratively feasible (but not later than 60 days) after Participant’s
termination death or Disability;

•
as soon as administratively feasible (but not later than 60 days) after
termination of employment if Participant’s employment with the Company and its
Affiliates terminates due to death or Disability after completion of the first
Measurement Period in the Performance Period; and

•
immediately prior to a Change in Control, if the Payment Date is accelerated
pursuant to Section 3(b)(i) above.

(iii)
“Pro-Rata Percentage” is a number, expressed as a percentage, equal to the
quotient of (i) the number of completed months from XXXX XX, 20XX until the
earlier of the date of Participant’s termination of employment or completion of
the Performance Period, divided by (ii) 33.

(iv)
“Yearly Performance Percentage” is XXXX; provided, that if Participant’s
employment with the Company and its Affiliates terminates due to death or
Disability after completion of the first Measurement Period in the Performance
Period, the Yearly Performance Percentage will be deemed to be 100% for each
Measurement Period in


3

--------------------------------------------------------------------------------




the Performance Period not completed prior to Participant’s termination of
employment; provided, further, that if Participant’s employment with the Company
and its Affiliates terminates due to retirement after completion of the first
Measurement Period in the Performance Period and Participant subsequently dies
or becomes Disabled prior to completion of the Performance Period, the Yearly
Performance Percentage will be deemed to be 100% for each Measurement Period in
the Performance Period not completed prior to Participant’s death or Disability.
(d)
All determinations with respect to the Award or this Agreement by the Company or
Committee, including, without limitation, determinations of TSR, Yearly
Performance Percentage and Pro-Rata Percentage, and timing of settlements, shall
be within the Company’s absolute discretion and shall be final, binding and
conclusive on Participant.

4.
Restrictive Covenant; Clawback; Incorporation by Reference.

(a)
Restrictive Covenant. The effectiveness of the Award granted hereunder is
conditioned upon the execution and delivery by Participant within ninety (90)
days from the date of the Award of the restrictive covenant furnished herewith.
If the Company does not receive the signed (whether electronically or otherwise)
restrictive covenant within such ninety (90) day period, the Award shall be
terminable by the Company.

(b)
Clawback/Forfeiture. Notwithstanding anything to the contrary contained herein,
the PSUs may be forfeited without consideration if Participant, as determined by
the Committee in its sole discretion (i) engages in an activity that is in
conflict with or adverse to the interests of the Company or any Affiliate,
including but not limited to fraud or conduct contributing to any financial
restatements or irregularities, or (ii) without the consent of the Company,
while employed by or providing services to the Company or any Affiliate or after
termination of such employment or service, violates a non-competition,
non-solicitation or non-disclosure covenant or agreement between Participant and
the Company or any Affiliate. If Participant engages in any activity referred to
in the preceding sentence, Participant shall, at the sole discretion of the
Committee, forfeit any gain realized in respect of the PSUs (which gain shall be
deemed to be an amount equal to the Fair Market Value, on the applicable Payout
Date, of the shares of Common Stock or cash delivered to Participant under this
Award), and repay such gain to the Company. The Award, and all incentive based
compensation payable pursuant to the Award, shall be subject to (i) the
Company’s compensation recovery, “clawback” or similar policy, as may be in
effect from time to time and (ii) any compensation recovery, “clawback” or
similar policy made applicable by law including the provisions of Section 945 of
the Dodd-Frank Wall Street Reform and Consumer Protection Act and the rules,
regulations and requirements adopted thereunder by the Securities and Exchange
Commission and/or any national securities exchange on which the Company’s equity
securities may be listed.

(c)
Incorporation by Reference, Etc. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan, and any capitalized terms not otherwise defined in this Agreement
shall have the definitions set forth in the Plan.

5.
Compliance with Legal Requirements. The granting and delivery of the Award, and
any other obligations of the Company under this Agreement, shall be subject to
all applicable federal, state, local and foreign laws, rules and regulations and
to such approvals by any regulatory or governmental agency as may be required.


4

--------------------------------------------------------------------------------




6.
Transferability. No PSUs may be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by a Participant other than by will or by
the laws of descent and distribution and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or an Affiliate.

7.
Miscellaneous.

(a)
No Other Rights as a Stockholder. Except as set forth herein, the Participant
shall not have any rights as the owner of any shares of Common Stock subject to
the PSUs until any such shares are delivered to the Participant upon settlement
of the PSUs.

(b)
Waiver. Any right of the Company contained in this Agreement may be waived in
writing by the Committee. No waiver of any right hereunder by any party shall
operate as a waiver of any other right, or as a waiver of the same right with
respect to any subsequent occasion for its exercise, or as a waiver of any right
to damages. No waiver by any party of any breach of this Agreement shall be held
to constitute a waiver of any other breach or a waiver of the continuation of
the same breach.

(c)
Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

(d)
No Right to Employment. Nothing contained in this Agreement shall be construed
as giving Participant any right to be retained, in any position, as an employee,
consultant or director of the Company or its Affiliates or shall interfere with
or restrict in any way the right of the Company or its Affiliates, which are
hereby expressly reserved, to remove, terminate or discharge Participant with or
without cause at any time for any reason whatsoever. Although over the course of
employment terms and conditions of employment may change, the at-will term of
employment will not change.

(e)
Successors. The terms of this Agreement shall be binding upon and inure to the
benefit of the Company, its successors and assigns, Participant and
Participant’s beneficiaries, executors, administrators, heirs and successors.

(f)
Entire Agreement. This Agreement and the Plan contain the entire agreement and
understanding of the parties hereto with respect to the subject matter contained
herein and supersede all prior communications, representations and negotiations
in respect thereto. No change, modification or waiver of any provision of this
Agreement shall be valid unless the same be in writing and signed by the parties
hereto, except for any changes permitted without consent of Participant under
the Plan.

(g)
Governing Law. This Agreement shall be construed and interpreted in accordance
with the laws of the State of Delaware without regard to principles of conflicts
of law thereof, or principles of conflicts of laws of any other jurisdiction
which could cause the application of the laws of any jurisdiction other than the
State of Delaware.

(h)
Headings. The headings of the Sections hereof are provided for convenience only
and are not to serve as a basis for interpretation or construction, and shall
not constitute a part, of this Agreement.


5

--------------------------------------------------------------------------------




CDK GLOBAL, INC.
 
 
 
 
 
Lee J. Brunz
 
 
Vice President, General Counsel and Secretary
 
 
 
 
 
Signature
 
Date
 
 
 
Print Name
 
 
 
 
 
 






6